Citation Nr: 0408272	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right foot condition, 
pes planus, and talipes, to include back pain, foot, leg, and 
hip problems aggravated by a congenital right leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1950 to March 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision that continued the 
denial of entitlement to service connection for a right foot 
condition, pes planus, and talipes, to include a claim for 
back pain, foot, leg, and hip problems aggravated by a 
congenital right leg condition. 

In a prior decision dated in January 1989, the Board denied 
entitlement to service connection for a right leg disorder.  
The Board found that there was no clear and unmistakable 
error in the prior RO decisions that denied service 
connection for right leg impairments and the evidence did not 
present a new factual basis to grant the benefit.  

The veteran offered testimony before the undersigned at a 
personal hearing held in July 2003.  As discussed in detail 
below, additional development is warranted.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

In his July 2003 testimony, the veteran indicated that he did 
not wish to waive RO consideration of additional evidence 
submitted at the hearing.  The new evidence consisted of a 
letter dated in July 2003 from the veteran's physician.  

While the newly obtained evidence was not the product of 
Board development of evidence under 38 C.F.R. § 19.9(a)(2), 
in any event, the Board must ensure compliance with due 
process requirements.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board may not adjudicate the claim in the first 
instance based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration. VAOPGCPREC 1-03.

Additionally, the Board notes that the RO must ensure that 
the mandates of VCAA have been met prior to returning the 
case for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).

2.  The RO should review the record in its 
entirety, including the newly submitted 
evidence, and readjudicate the veteran's 
claim.  

3.  If any benefit sought continues to be 
denied, the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




